t c memo united_states tax_court denny’s auto sales inc petitioner v commissioner of internal revenue respondent docket no 11150-0o1 filed date ronald lawson and dennis f lawson officers for petitioner john a freeman and robert d kaiser for respondent memorandum opinion thornton judge respondent issued a notice of final_determination denying petitioner’s request to abate interest for its tax_year petitioner timely filed a petition pursuant - - to sec_6404 and rule the sole issue for decision is whether respondent abused his discretion in denying petitioner’s request for abatement of interest background the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioner is a kentucky corporation when the petition was filed petitioner’s principal_place_of_business was in south shore kentucky on its form_1120 u s_corporation income_tax return petitioner claimed a dollar_figure depreciation deduction with respect to certain used cars that were part of its car-rental program the used cars in calculating this depreciation deduction petitioner assigned the used cars zero salvage_value on date respondent’s revenue_agent first contacted petitioner concerning its federal_income_tax return on date the revenue_agent issued her report proposing that petitioner’s claimed depreciation deduction should be reduced by dollar_figure based on her conclusion that the salvage_value of the used cars wa sec_89 percent of original cost on date respondent granted petitioner’s request for an appeals_conference on or about date petitioner and the appeals officer reached a settlement agreeing unless otherwise stated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - that the used cars should be assigned a 20-percent salvage_value the settlement resulted in a deficiency of dollar_figure after application of a net_operating_loss_carryback on date respondent assessed dollar_figure of interest on the deficiency on date petitioner paid the deficiency exclusive of interest on date petitioner filed a form_843 claim_for_refund and request for abatement requesting abatement of dollar_figure of the then-accrued interest by way of explanation petitioner stated on the form the taxpayer believes a reasonable period to resolve the issue should have been one year therefore the taxpayer requests an abatement of the interest in the amount of dollar_figure leaving a balance due of dollar_figure this amount represents a reasonable amount of interest on the balance owed of dollar_figure on date petitioner paid dollar_figure of the interest on date respondent issued a notice of final_determination disallowing petitioner’s request for abatement of interest discussion under sec_6404 the secretary may abate interest on any deficiency or payment of income gift estate and certain excise_taxes to the extent that the deficiency or any error or delay in such payment is attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the internal_revenue_service irs such an error or delay in performing a ministerial_act is taken into account only if it is in no significant aspect attributable to the taxpayer and only if it occurs after the irs has contacted the taxpayer in writing regarding the deficiency or payment congress did not intend sec_6404 to be used routinely to avoid payment of interest rather it is to be utilized in instances where failure to abate interest would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 for interest abatement claims made after date the tax_court has jurisdiction to determine whether the commissioner’s failure to abate interest under sec_6404 e was an abuse_of_discretion see sec_6404 112_tc_19 in the petition petitioner contends that respondent took an excessive_amount of time in concluding the audit and argue sec_2 in sec_6404 was amended to permit abatement of interest for unreasonable error or delay resulting from the performance of ministerial or managerial acts taxpayer bill of right sec_2 publaw_104_168 and 110_stat_1457 the amendment applies to tax years beginning after date id at sec_301 110_stat_1457 therefore the amendment is inapplicable to the instant case sec_6404 was redesignated sec_6404 by the victims of terrorism tax relief act of publaw_107_134 d b stat - - that if the irs had not taken such an unreasonable position in the beginning of the audit then the delays on their part would have been drastically reduced the mere passage of time however does not establish that the commissioner has erred or delayed in performing a ministerial_act see 113_tc_145 similarly the actions of respondent’s agents in applying federal tax law to petitioner’s facts and circumstances required the exercise of judgment and discretion and so did not constitute ministerial actions that could provide a basis for abating interest see sec_301_6404-2t b temporary proced admin regs fed reg date at trial petitioner’s certified_public_accountant gary fyffe fyffe testified that on several occasions he requested on petitioner’s behalf a meeting with the revenue agent’s group manager to discuss the revenue agent’s proposed adjustments fyffe testified that basically i was told that it wasn’t going to get the meeting for different reasons but the reason i remember most was for some reason she wasn’t available having failed to obtain a meeting with the group manager petitioner requested and received an appeals_conference fyffe opined that because the salvage_value used by the revenue_agent was flawed petitioner would have probably been a little more -- - successful as far as getting a more reasonable adjustment if the case had been reviewed by a group manager petitioner contends that the group manager’s failure to meet with fyffe to discuss the revenue agent’s proposed adjustments constituted error in performing a ministerial_act in support of this contention petitioner relies on internal_revenue_manual section 6b which states if the taxpayer disagrees with the proposed changes either by letter or in person at the originating office the group manager will ona priority basis and at his her discretion discuss the disputed adjustments with the taxpayer ina further attempt to resolve the issues and obtain the taxpayer’s agreement audit internal_revenue_manual cch sec b pincite emphasis added this provision of the internal_revenue_manual plainly indicates that the group manager’s discussion of disputed adjustments with the taxpayer is discretionary accordingly the nonoccurrence of such a discussion does not establish error in performing a ministerial_act in any event we cannot assume that a meeting with the group manager if it had occurred would have accelerated rather than protracted resolution of petitioner’s tax controversy it is purely conjectural whether the group manager would have resolved the disputed issue any more expeditiously than the appeals officer or any more to petitioner’s satisfaction we cannot assume that even after meeting with the group manager petitioner would not have requested an appeals_conference or - that the final outcome of this more protracted administrative_proceeding would have been any more in petitioner’s favor accordingly there is no basis to conclude that any of the interest on petitioner’s deficiency was attributable to the group manager’s failure to meet with petitioner in sum the record does not show that there was any erroneous or dilatory performance of a ministerial_act by respondent that caused or contributed to the delay in petitioner’s payment of the tax_liability consequently respondent’s denial of petitioner’s reguest to abate interest under sec_6404 was not an abuse_of_discretion decision will be entered for respondent
